Case 1:20-cv-10955-RWZ Document 10 Filed 05/26/20 Page 1 of 17

ALL COMMUNICATIONS SHOULD BE ADDRESSED TO THE
CLERK OF COURTS

Bristol County Superior Court

OFFICE OF THE CLERK/MAGISTRATE
441 COUNTY STREET
NEW BEDFORD, MASSACHUSETTS 02740

 

TAUNTON TEL.: 508-823-6588
FALL RIVER TEL.: 508-491-3310
NEW BEDFORD TEL.: 508-996-2051

MARC J. SANTOS, ESQ.
CLERK OF COURTS

May 21, 2020

Martha C. Gaythwaite, Esq.
Verrill Dana, LLP

One Portland Square
Portland, ME 04101

RE: LEONARD CATABIA, JR.,ET ALS vs DEERE & COMPANY
Lower Court Docket No.: 2073CV00152C
U.S. District Court Case: 1:20-cv-10955-RWZ

Attorney Gaythwaite:

Please be advised that the above entitled case was removed from the Bristol
County Superior Court on May 21, 2020.

Enclosed please find attested copies of all documents relative to the above
captioned matter. If you should have any questions and/or concerns, please contact
the Bristol County Superior Court Clerk's Office.

Very truly yours,

 

Marc J. Santos, Esq.
Clerk/Magistrate

MJS/ns

-

Enclosures

ASSISTANT CLERKS

VALERIE A. BRODEUR, Esq. MARK A. FERRIERA, Esq. JENNIFER A. SULLIVAN, Esa.
ASSISTANT CLERK - CRIMINAL
JOSEPH T. VINCENT, JR., Esq. GARRETT R. FREGAULT, Esa.

ERIN J. TIERNEY, Esa. JOHN F. LosowskI AARON T. STROJNY, Esa.
CRTR2709-CR

 

BRISTOL COUNTY
Docket Report

2073CV00152 Catabia, Jr., Leonard et al vs. Deere & Company

 

CASE TYPE: Torts
ACTION CODE: B05

DESCRIPTION: Products Liability
CASE DISPOSITION DATE 05/18/2020

CASE DISPOSITION:
CASE JUDGE:

Transferred to another Court

FILE DATE: 02/26/2020
CASE TRACK: A - Average

CASE STATUS: Closed
STATUS DATE: 05/18/2020
CASE SESSION: Civil C (Taunton)

 

 

PARTIES

 

 

Plaintiff

Catabia, Christine
503 Stevens Road
Swansea, MA 02777

Plaintiff

Catabia, Jr., Leonard
503 Stevens Road
Swansea, MA 02777

 

Private Counsel

Joseph P McKenna

Segal Roitman, LLP

Segal Roitman, LLP

33 Harrison Ave 7 Floor
Boston, MA 02111

Work Phone (617) 742-0208
Added Date: 02/26/2020

Private Counsel

Kathryn Selleck Shea

Segal Roitman, LLP

Segal Roitman, LLP

33 Harrison Ave

Seventh Floor

Boston, MA 02114

Work Phone (617) 603-1417
Added Date: 02/26/2020

Private Counsel

Joseph P McKenna

Segal Roitman, LLP

Segal Roitman, LLP

33 Harrison Ave 7 Floor
Boston, MA 02111

Work Phone (617) 742-0208
Added Date: 02/26/2020

Private Counsel

Kathryn Selleck Shea

Segal Roitman, LLP

Segal Roitman, LLP

33 Harrison Ave

Seventh Floor

Boston, MA 02114

Work Phone (617) 603-1417
Added Date: 02/26/2020

553290

547188

553290

547188

 

 

 

Printed: 05/21/2020 10:07 am

Case No: 2073CV00152

Page: 1

 

 
CRTR2709-CR

 

Docket Report

 

Plaintiff

Catabia, Ill, Leonard
503 Stevens Road
Swansea, MA 02777

Defendant

Deere & Company

CT Corporation System
155 Federal Street
Suite 700

Boston, MA 02110

Private Counsel
Joseph P McKenna
Segal Roitman, LLP
Segal Roitman, LLP

33 Harrison Ave 7 Floor
Boston, MA 02111

Added Date: 02/26/2020

Private Counsel
Kathryn Selleck Shea
Segal Roitman, LLP
Segal Roitman, LLP
33 Harrison Ave
Seventh Floor
Boston, MA 02111

Added Date: 02/26/2020

Private Counsel

Martha C Gaythwaite
Verrill Dana

Verrill Dana

One Portland Square
Portland, ME 04112-0586

Added Date: 05/18/2020

Private Counsel
Marie Mueller

Verrill Dana LLP
Verrill Dana LLP

Portland, ME 04112-0586

Added Date: 05/18/2020

 

Work Phone (617) 742-0208

Work Phone (617) 603-1417

Work Phone (207) 774-4000

PO Box 586 One Portland Sq

Work Phone (207) 774-4000

553290

547188

187650

679631

 

 

 

FINANCIAL DETAILS

 

Date Fees/Fines/Costs/Charge

 

Assessed Paid

 

 

 

Dismissed

 

Balance

 

 

02/26/2020 _— Civil Filing Fee (per Plaintiff)

720.00 720.00

Receipt: 23706 Date: 03/09/2020

0.00

0.00

 

02/26/2020

Civil Surcharge (G.L. c. 262, § 4C)

15.00 15.00

Receipt: 23706 Date: 03/09/2020

0.00

0.00

 

02/26/2020

Civil Security Fee (G.L. c. 262, § 4A)

20.00 20.00

Receipt: 23706 Date: 03/09/2020

0.00

0.00

 

02/26/2020

Fee for Blank Summons or Writ

5.00 5.00

(except Writ of Habeas Corpus) MGL

262 sec 4b Receipt: 23706 Date:

03/09/2020

0.00

0.00

 

Total

760.00 760.00

0.00

0.00

 

 

 

 

Printed: 05/21/2020 10:07 am

Case No: 2073CV00152

Page: 2

 
 

CRTR2709-CR

 

BRISTOL COUNTY
Docket Report

 

INFORMATIONAL DOCKET ENTRIES

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Date Ref Description Judge

02/26/2020 Attorney appearance
On this date Joseph P McKenna, Jr., Esq. added as Private Counsel for
Plaintiff Leonard Catabia, Jr.

02/26/2020 Attorney appearance
On this date Kathryn Selleck Shea, Esq. added as Private Counsel for
Plaintiff Leonard Catabia, Jr.

02/26/2020 Attorney appearance
On this date Joseph P McKenna, Jr., Esq. added as Private Counsel for
Plaintiff Christine Catabia

02/26/2020 Attorney appearance
On this date Kathryn Selleck Shea, Esq. added as Private Counsel for
Plaintiff Christine Catabia

02/26/2020 Attorney appearance
On this date Joseph P McKenna, Jr., Esq. added as Private Counsel for
Plaintiff Leonard Catabia, III

02/26/2020 Attorney appearance
On this date Kathryn Selleck Shea, Esq. added as Private Counsel for
Plaintiff Leonard Catabia, III

02/26/2020 Early Case Management Conference Pilot Program.

02/26/2020 Case assigned to:
DCM Track A - Average was added on 02/26/2020

02/26/2020 1 Original civil complaint filed.

02/26/2020 2 Civil action cover sheet filed.

02/26/2020 Demand for jury trial entered.

03/25/2020 One Trial case reviewed by Clerk, case to remain in the Superior Court. Vincent
Judge: Vincent, Joseph T

04/27/2020 3 Service Returned for
Defendant Deere & Company: Service through Ross Depina person in
charge / agent;

05/18/2020 Attorney appearance
On this date Martha C Gaythwaite, Esq. added as Private Counsel for
Defendant Deere & Company

05/18/2020 Attorney appearance
On this date Marie Mueller, Esq. added as Private Counsel for Defendant
Deere & Company

05/18/2020 4 Notice of Removal to the United States District Court filed by
Applies To: Deere & Company (Defendant)

05/18/2020 Case transferred to another court.

Re

Attest

A True Cony By Pt

 
 

 

 

 

Printed: 05/21/2020 10:07 am

Case No: 2073CV00152

 

 
Case 1:20-cv-10955-RWZ Document10 Filed 05/26/20 Page 5 of 17

 

 

 

 

CIVIL TRACKING ORDER DOCKET NUMBER Tria] Court of Massachusetts
(STANDING ORDER 1- 88) 2073CV00152 The Superior Court
CASE NAME:
Marc J.~Santos, Clerk of Court

Catabia, Jr., Leonard et al vs. Deere & Company

Bristol County

 

1: File Copy

 

COURT NAME & ADDRESS
Bristol County Superior Court - Taunton
9 Court Street, Rm 13
Taunton, MA 02780

 

TRACKING ORDER - A - Average

You are hereby notified that this case is on the track referenced above as per Superior Court Standing

Order 1-88. The order requires that the various stages of litigation described below must be completed not later

than the deadlines indicated.

STAGES OF LITIGATION

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

ise

 

DEADLINE
SERVED BY FILED BY HEARD BY

Service of process made and return filed with the Court 05/26/2020 ga
Response to the complaint filed (also see MRCP 12) poe 06/25/2020 pees
Al! motions under MRCP 12, 19, and 20 06/25/2020 07/27/2020 08/24/2020
All motions under MRCP 15 04/21/2021 05/21/2021 05/21/2021

i woniione aertetan and depositions served and non-expert 02/15/2022

All motions under MRCP 56 03/17/2022 04/18/2022 |

Fina! pre-trial conference held and/or firm trial date set pea] pee 08/15/2022
|Case shall be resolved and judgment shall issue by o

i 02/27/2023

 

 

 

The final pre-trial deadline is not the scheduled date of the conference. You will be notified of that date at a later time.

Counsel for plaintiff must serve this tracking order on defendant before the deadline for filing return of service.

This case is assigned to

 

 

DATE ISSUED ASSISTANT CLERK

02/26/2020 Garrett Fregault

 

» iiue Copy

Attest:

Process

By Photostati

PHONE

(508)823-6588

ome:

 

 

Oato/Tima Printed: 02-26-2020 11:53:24

 

SCV026\ 08/2018

Clerk of Courts

 
Case 1:20-cv-10955-RWZ Document 10 Filed 05/26/20 Page 6 of 17

ae\

COMMONWEALTH OF MASSACHUSETTS

BRISTOL, SS. SUPERIOR COURT DEPARTMENT OF

THE TRIAL COURT 6, sc SUPERIOR COURT
FILED

FEB 2/g 2020

 

LEONARD CATABIA, JR., CHRISTINE
CATABIA, and LEONARD CATABIA, I

Plaintiffs, MARC J SANTOS, ESQ.

CEERK/MAGISTRATE

v. C.A. No. BO 1VACN OO1 S93

DEERE & COMPANY,
Defendant,

 

COMPLAINT AND DEMAND FOR JURY TRIAL
Introduction
1. This is an action by Leonard Catabia, Jr., an operating engineer who was
operating a John Deere backhoe on October 31, 2017 when the backhoe seat blew backwards,
becoming detached from the floor of the backhoe, causing severe injuries to Mr. Catabia. Mr.
Catabia brings this action against Deere & Company, the maker of the John Deere backhoe, for
breach of the implied warranty of merchantability for desi gn and manufacturing defects in the
backhoe, and for negligence resulting in severed injuries as described herein. This is an action

by Mr. Catabia’s wife and son for loss of consortium.

The Parties
2. Leonard Catabia, Jr. resides with his wife Christine Catabia and his son Leonard
Catabia II in Swansea, Massachusetts.
3, The defendant Deere & Company is a foreign corporation organized under

Delaware law, with a principal place of business at One John Deere Place, Moline, Ilinois
61265. Its resident agent for service of process in Massachusetts is CT Corporation System, 155

Federal Street, Suite 700, Boston, MA 02110. Deere & Company regularly does and solicits
Case 1:20-cv-10955-RWZ Document 10 Filed 05/26/20 Page 7 of 17

business and engages in other persistent courses of conduct and derives substantial revenue from
goods used or consumed or services rendered in this Commonwealth.
Jurisdiction

4. This Court has personal jurisdiction over the defendant pursuant to G.L. c. 223A,
§3, as the defendant regularly does business in the Commonwealth.

5. Venue is proper under M.G.L. c. 223, §1 because the Catabia family resides
within the County of Bristol, Commonwealth of Massachusetts.

Facts

6. Mr. Catabia worked as an operating engineer for approximately 20 years prior to
the accident that gives rise to this action. On or about October 31, 2017, Mr. Catabia was
working for his employer K.R. Rezendes, Inc. operating a John Deere backhoe when the seat of
the backhoe blew backwards, becoming detached from the floor of the machine and injuring Mr.
Catabia.

7. John Deere backhoes are designed and manufactured by the defendant Deere &
Company (hereinafter “Deere”). On information and belief, the design and the manufacture of
the backhoe were defective and resulted in an unreasonably dangerous product.

8. Upon information and belief, the defendant was aware of the danger presented by
the improper design and manufacture of the backhoe and its carelessness and negligence
proximately caused Mr. Catabia’s injuries.

9. As the designer and manufacturer of the backhoe, Deere had a responsibility to
ensure that the backhoe was not unreasonably dangerous to users such as Mr. Catabia. Deere
breached its implied warranty of merchantability. By designing and/or manufacturing a

defective backhoe, Deere proximately caused Mr. Catabia’s injuries.
Case 1:20-cv-10955-RWZ Document 10 Filed 05/26/20 Page 8 of 17

10. As a result of the breach of warranty, liability for defective product, negligence
and carelessness of the defendant Deere, Mr. Catabia was caused to sustain severe personal
injuries, has been totally disabled from his job as an operating engineer, has incurred substantial
expenses for his medical care and attendance, and has suffered loss of wages and benefits as well
as future earnings.

11. Mr. Catabia’s injuries include but are not limited to: closed head injury with short
term memory loss and debilitating headaches, impingement of the cervical spine, and injury to
Mr. Catabia’s dominant right shoulder. The injuries to his head and neck have been treated
conservatively. Injuries to the shoulder were addressed surgically including a subacromial
decompression, a distal clavicle excision, and a biceps tendinosis. Such measures have not been
successful in restoring Mr. Catabia to health or enabling him to work in any capacity. Given the
nature of his injuries, the loss of his future earings is both total and permanent as Ms. Catabia
appears to have reached maximum medical improvement.

12. As a result of the breach of warranty, liability for defective product, negligence
and carelessness of the defendant Deere, Mr. Catabia’s wife Christine Catabia has suffered the
loss of consortium of her husband.

13, Asa result of the breach of warranty, liability for defective product, negligence and
carelessness of the defendant Deere, Mr. Catabia’s son Leonard has suffered the loss of
consortium of his father.

First Cause of Action
14. ‘The plaintiff Leonard Catabia, Jr. incorporates herein by reference paragraphs |

through 13 above.
Case 1:20-cv-10955-RWZ Document 10 Filed 05/26/20 Page 9 of 17

15. Defendant Deere & Company is liable to the plaintiff Leonard Catabia, Jr. for its
breach of the implied warranty of merchantability for the defective desi gn and/or manufacture of
the backhoe, which caused Mr. Catabia to sustain severe personal injuries.

Second Cause of Action

16. The plaintiff Leonard Catabia, Jr. incorporates herein by reference paragraphs 1
through 15 above.

17. Defendant Deere & Company is liable to the plaintiff Leonard Catabia, Jr. for
negligence resulting in severe personal injuries to Mr. Catabia.

Third Cause of Action

18. The plaintiff Christine Catabia incorporates herein by reference paragraphs 1
through 17 above.

19. This is an action by the plaintiff Christine Catabia against defendant Deere &
Company for loss of consortium.

Fourth Cause of Action

20. ‘The plaintiff Leonard Catabia, III incorporates herein by reference paragraphs 1
through 19 above.

21. This is an action by the plaintiff Leonard Catabia III against defendant Deere &
Company for loss of consortium.

Prayer for Judgment

WHEREFORE, the plaintiffs Leonard Catabia, Jr., Christine Catabia, and Leonard
Catabia II respectfully pray for judgment as follows:

A. Against defendant Deere & Company in the amount of the plaintiff Leonard

Catabia, Jr.’s damages, with interest and costs;
Case 1:20-cv-10955-RWZ Document 10 Filed 05/26/20 Page 10 of 17

B. Against defendant Deere & Company in the amount of the plaintiff Christine
Catabia’s damages, with interest and costs;

Cc, Against defendant Deere & Company in the amount of the plaintiff Leonard
Catabia III’s damages, with interest and costs; and

D. For such other and further relief as the Court deems just and proper.

Jury Claim

The plaintiffs hereby claim a jury trial on all issues so triable.

LEONARD CATABIA, JR.
CHRISTINE CATABIA
LEONARD CATABIA II,

By their attorneys,

100 ver

J oseph B. McKenna, Ir.
BBO # 553290

Kathryn S. Shea

BBO # 547188

Segal, Roitman, LLP

33 Harrison Ave. 7" Floor
Boston, MA 02111

(617) 603-1417

kshea @segalroitman.com

jpmlaw @me.com

 

Dated: February ZS. 2020

\

 
    

“ ifue Gupy dy Photostatic Process
5 Attest: ay Gok

E>

==

 

Clerk of Courts
Case 1:20-cv-10955-RWZ Document 10 Filed 05/26/20 Page 11 of 17

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

aro
CIVIL ACTION COVER SHEET The Sapedar ones husetts
QONVSDCYV OOr'SD CL
PLAINTIFF(S): Leonard Catabia, Jr., Christine Catabia, Leonard Catabta, II! COUNTY
ADDRESS: 503 Stevens Road, Swansea, MA 02777 Bristol
BRISTOL SS SUPERIOR UOuUR Bees & Company
FILED
ATTORNEY: Joseph P. McKenna, Kathryn S. Shea
FEB-2 6-2028
ADDRESS; Segal Roitman, LLP ADDRESS: CT Corporation System
33 Harrison Avenue, 7th Floor, Boston, MA 02111 MARC J SAN TE EadkDSdcet, Suite 700
CLERK/MAGIS TRATE
Bosion, MA 021110
BBO: 553290, 547188

 

 

TYPE OF ACTION AND TRACK DESIGNATION (see reverse side)

CODE NO. TYPE OF ACTION (specify) TRACK HAS A JURY CLAIM BEEN MADE?

BOS Products Liability A YES [ ] No

“If "Other" please describe:

 

 

STATEMENT OF DAMAGES PURSUANT TO G.L. c. 212, § 3A

The following is a full, itemized and detailed statement of the facts on which the undersigned plaintiff or plaintiff counsel relies ta determine money damages. For
this form, disregard doubla or treble damage claims; indicate single damages only.

TORT CLAIMS

(attach additional sheets as necessary)

A. Documented medica! expenses to date:
1. Total hospital expenses oc
2. Total doctor expenses ........

5 25,000 est.

3. Total chiropractic expenses .......... «w
$
S
$

  
 
 

4, Total physical therapy expenses .........
5. Total other expenses (describe below) ...............cscscessesccecsscoessaceessecsscessestavstseceasansvessitscesesevevsssseessesesee saeenaneaeeaNi,
Subtotal (A): —_—_
B. Documented lost wages and compensation to date sesecavasessucsssccusteucesvace 260,000 est.
C. Documented property damages to dated .. - .
D. Reasonably anticipated future medica! and hospital expenses .
E. Reasonably anticipated lost wages ... sess
F. Other documented items of damages (describe balow) ..

5,000
1,800,000 aq!

 

G. Briefly describe plaintiff's injury, including the nature and extent of injury:
Closed head Injury, cervical spine implantment, and injury to right shoulder Including a subcramial decompression, distal

TOTAL (A-F):$ 1,790,000
clavicle excision and biceps tendunosis

CONTRACT CLAIMS
(attach additional sheets as necessary)

Provide a detailed description of claims(s):
Plaintiff is permanently disabled. His wife and son have loss of consortium claims TOTAL: $ 1,790,000 est.

Signature of Attorney/Pro Se Plaintiff; X ULL Date: Feb 25, 2020

RELATED ACTIONS: Please provide ro case name, and county of any related actions pending in the Superior Court.

 

 

CERTIFICATION PURSUANT TO SJC RULE 1:18
| hereby certify that | have complied with requirements of Rule 5 of the Supreme Judicial Court Uniform Rules on Dispute Resolution (SJC
Rule 1:18) requiring that t provide my clients with information about court-connected dispute resolution services and discuss with them the
advantages and disadvantages of the Als of dispute reg@lution.

{ MW «itu Lopy By Photostatic Process pate. Feb 25, 2020

SH > ———
>

 

Signature of Attorney of Record: X

 

 

 

Clerk of Courts
Case 1:20-cv-10955-RWZ Document 10 Filed 05/26/20 Page 12 of 17
E3y

Commonwealth of Massachusetts

BRISTOL, SS. TRIAL COURT OF THE COMMONWEALTH
SUPERIOR COURT DEPARTMENT

CIVIL DOCKETNO. ZOTZCy-0OIS2-C, |

acd Catahia Sc -CkG| PLAINTIFF(S), BRISTOL. SS SUPERIOR COURT

 

v. FILED
D Cect.t-Comapan 14 __, DEFENDANT(S) APR 27 2020
SUMMONS MARC J SANTOS, ESQ.
; K/IMAGISTRATE
THIS SUMMONS ISDIRECTEDTO_ Tyee re Companys _(Deferdente name] '

You are being sued. The Plaintiff(s) named above has started a lawsuit against you. A copy of the
Plaintiff's Complaint filed against you is attached to this summons and the original complaint has been

filed in the Bristol) & wperic¢ _ Court. YOU MUST ACT PROMPTLY TO PROTECT YOUR RIGHTS.

Yau must respond to this lawsuit in writing within 20 days. If you do not respond, the court may decide
the case against you and award the Plaintiff everything asked for in the complaint. You will also lose the’
opportunity to teil your side of the story. You must respond to this lawsuit in writing even if you expect .
to resolve this matter with the Plaintiff. if you need more time to respond, you may request an
extension of time In writing from the Court. _
How to Respond. To respond to this lawsuit, you must file a written response with the court and mail a
copy to the Plaintiffs Attorney (or the Plaintiff, if unrepresented). You can do this by: ~
Filing your signed original response with the Clerk's Office for Civil Business, Court,
{address}, by mail or in person, AND
. _ Delivering or mailing a copy of your response to the Plaintiff 5 Attorney/Plaintiff at the following
address: | :
What to include in your response. An “Answer” is one type of response to a Complaint. Your Answer '
must state whether you agree or disagree with the fact(s) alleged in each paragraph of the Complaint.
Some defenses, called affirmative defenses, must be stated In your Answer or you may lose your right to
use them in court. If you have any claims against the Plaintiff {referred toas counterclaims) that are
based on the same facts or transaction described in the Complaint, then you must Include those claims
in your Answer. Otherwise, you may lose your right to sue the Plaintiff about anything related to this
lawsuit. If you want to have your case.heard by a jury, you must specifically request a jury trial In your
Answer or in a written demand for a jury trial that you must send to the other side and file with the
court no more than 10 days after sending your Answer. You can also respond to a Complaint by filing a |
“Motion to Dismiss,” if you believe that the complaint is legally invalid or legally insufficient. A Matlon :
to Dismiss must be based on one of the legal deficiencies or reasons listed under Mass. R. Civ. P. 12. If
you are filing a Motion to Dismiss, you must also comply with the filing procedures for “Civil Motions”
described in the rules of the Court in which the complaint was filed, available at
www.Mass.gov.courts/case-legal-res/rules of court.

 

A True Copy By Photostatic Process

a / 7 mmm = Clerk of Courts

 
Case 1:20-cv-10955-RWZ Document 10 Filed 05/26/20 Page 13 of 17

4. Legal Assistance. You may wish to get legal help from a lawyer. {f you cannot get legal help, some basic

 

information for people who represent themselves is available at www.mass.gov/courts/selfhelp.
5. Required information on all filings: The “dvil docket number” appearing at the top of this notice is the

case number assigned to this case and must appear on the front of your Answer or Motion.to Dismiss.
You should refer to yourself as the “Defendant.”

Witness Hon. Judith Fabricant, Chief Justice on ,20 . (SEAL)

Marc J. Santos
Clerk-Magistrate

Note: The number assigned to the Complaint by the Clerk-Magistrate at the beginning of the lawsuit should be indicated on the
summons before it is served on the Defendant.

 

April 16, 2020

I hereby certify and return that on 4/16/2020 at 9:00-AM I served a true and attested copy of the

Summons, Complaint,. Demand for Jury and Tracking Order in this action in the following manner: -

To wit, by delivering in hand to Ross Depina, agent and person in charge at the time of service for

Attest / Co oe ana 0 Fade Federal Street Suite 700-CT Corporation System Baston, MA 02110°.” so
pies ($5. Jasic Service Fee (1H).($30.00) Conveyance ($0.30) Posta ing: -

($1.00) Travel ($17.92) Total: $54.22 . " ¢ ) Postage and Handling

Deputy Sheriff Joseph Casey

Poth Cay

Deputy Sheriff

ON THE ORIGIMAL SUMMONS AND ON THE COPY OF THE SUMMONS SERVED ON THE DEFENDANT.

 

 

 

 

QUIDAIED
Case 1:20-cv-10955-RWZ Document 10 Filed 05/26/20 Page 14 of 17

ae

COMMONWEALTH OF MASSACHUSETTS

BRISTOL, ss. CIVIL ACTION NO. 2073-CV-00152¢,

LEONARD CATABIA, JR., CHRISTINE
CATABIA and LEONARD CATABIA, III,

Plaintiffs,
V.

DEERE & COMPANY,

 

Defendant.

Nee Nae Se Nee ee ee ee ee ne ee”

NOTICE OF FILING OF NOTICE OF REMOVAL
To: Clerk’s. Office
Bristol County Superior Court
9 Court Street
Taunton, MA 02780
Joseph P. McKenna, Jr.
Segal, Roitman, LLP

33 Harrison Ave, 7" Floor
Boston, MA 02111

Please take notice that on May 18, 2020, pursuant to 28 U.S.C. §§ 1332, 1441,
and 1446, Defendant Deere & Company filed in the office of the Clerk of the United
States District Court for the District of Massachusetts, a Notice of Removal, a copy of

which is annexed hereto, to have this matter removed from the Bristol County Superior

Court.

Dated: May 18, 2020
Case 1:20-cv-10955-RWZ Document 10 Filed 05/26/20 Page 15 of 17

Case 1:20-cv-10955-RWZ Document1 Filed 05/18/20 Page 1 of 3

UNITED STATES DISTRICT COURT
DISTRICT OF MASSACHUSETTS

 

  

LEONARD CATABIA, JR., CHRISTINE )
CATABIA and LEONARD CATABIA, III, )
) JURY TRIAL DEMANDED
Plaintiffs, )
) o eeined te me tee veil
" , be ec
) Distgietat Massachusetts:
DEERE & COMPANY, ) BF fa eg tal
Defendant Durer 05/19/2020

VERIFIED NOTICE OF REMOVAL

Pursuant to 28 U.S.C. §§ 1332, 1441, 1446 et seqg., Defendant Deere & Company, Inc.
(hereinafter “Deere’’) hereby give notice of removal of the above-captioned action from the
Bristol County Superior Court, Civil Docket # 2073-CV-00152, to the United States District
Court for the District of Massachusetts. In support hereof, Deere states as follows:

L. This action was commenced by Plaintiffs in the Massachusetts Superior Court,
Bristol County, and is now pending in that Court.

2. In their Complaint, Plaintiffs seek damages for claims of negligence and breach of
warranty.

3. Deere was served with Plaintiffs’ Complaint on April 16, 2020.

4. Copies of all process, pleadings, and orders served upon or by Deere are attached
in accordance with 28 U.S.C. § 1446(a) as Exhibit A.
A. DIVERSITY OF CITIZENSHIP

5. Plaintiffs’ Complaint alleges that Plaintiffs are residents of Swansea,

Massachusetts.
Case 1:20-cv-10955-RWZ Document 10 Filed 05/26/20 Page 16 of 17

Case 1:20-cv-10955-RWZ Document1 Filed 05/18/20 Page 2 of 3

6. Deere is, and was at the time Plaintiffs’ Complaint was filed, a Delaware
corporation with a principal place of business in Moline, Illinois.

7. Accordingly, this action falls under the grant of diversity jurisdiction for actions
between citizens of different states. 28 U.S.C. § 1332(a)(1).

B. AMOUNT IN CONTROVERSY

8. Plaintiffs’ Complaint evidences that the amount in controversy exceeds
$75,000.00, exclusive of interests and costs. 28 U.S.C. § 1332(a).

9. Plaintiffs’ Complaint alleges severe personal injuries, including a closed head
injury, and the inability to work.

Cc. PROCEDURAL COMPLIANCE

10. Deere is filing this Notice of Removal within 30 days after being served with
Plaintiffs’ Summons and Complaint, in compliance with 28 U.S.C. § 1446(b).

11. Deere is serving written notice of this Notice of Removal upon Plaintiffs and is
filing a copy of this Notice of Removal with the clerk of the Massachusetts Superior Court,
Bristol County, in compliance with 28 U.S.C. § 1446(d). A copy of the Notice of Filing of
Notice of Removal, filed with the Bristol County Superior Court, is attached hereto as Exhibit B.

12. As set forth above, copies of all process, pleadings, and orders served upon or by
Deere are attached in accordance with 28 U.S.C. § 1446(a) as Exhibit A. A verified copy of the
Superior Court Docket, and all documents listed therein, will be filed with this Court.

D. JURISDICTION/VENUE

13. Based upon all of the foregoing, this Court has jurisdiction over this action

pursuant to 28 U.S.C. § 1332, and this Notice of Removal is proper pursuant to 28 U.S.C. §

1441, et seq.
Case 1:20-cv-10955-RWZ Document 10 Filed 05/26/20 Page 17 of 17
Case 1:20-cv-10955-RWZ Document1 Filed 05/18/20 Page 3 of 3

14. Venue is proper in this Court as it is the District Court for the district embracing

the place where such action is pending. 28 U.S.C. § 1441 (a) et seq.
Wherefore, Deere requests that this action be removed from Massachusetts Superior
Court, Bristol County, to the United States District Court for the District Court of Massachusetts.
DEFEN DANT DEERE HEREBY DEMANDS A JURY TRIAL.

Dated in Portland, Maine this 18th day of May, 2020.

/s/ Martha C. Gaythwaite

Martha C. Gaythwaite, Bar # 187650
Verrill Dana, LLP

One Portland Square

P.O. Box 586

Portland, Maine 04112
meaythwaited@verrill-law.com

(207) 774-4000

Counsel for Deere & Company, Inc.

VERIFICATION
I hereby certify that I have read the statements contained in this pleading and that, upon
information and belief, such statements are true and accurate.
/s/ Martha C. Gaythwaite
CERTIFICATE OF SERVICE
I hereby certify that on May 18, 2020 I filed the Notice of Removal with the Clerk of

Court by PACER/ECF filing and mailed and e-mailed a copy to counsel for Plaintiffs.

/s/ Martha C. Gaythwaite

13824324 1
